356 F.2d 471
Morris STEINBERG, Appellant,v.J. L. DORFMAN and Sol Schoeman, Appellees.
No. 19985.
United States Court of Appeals Ninth Circuit.
February 3, 1966.

Rodney Moss, Brown & Brown, Los Angeles, Cal., for appellant.
Aaron Elmore, Wiseman & Elmore, Beverly Hills, Cal., Lewis, Signer, Burns & Goldstone, Los Angeles, Cal., for appellees.
Before CHAMBERS, BARNES and ELY, Circuit Judges.
PER CURIAM:


1
The order of the district court affirming the referee's order denying Steinberg a discharge in bankruptcy is affirmed.


2
The referee heard the testimony of the bankrupt concerning the inadequacy of his books and his explanation as to the disappearance of money which had been in the bankrupt's hands. Obviously the referee disbelieved much, or a portion, of the attempted explanation.


3
We are not persuaded from our review of the record that the referee was mistaken. Thus, we cannot say his determination was clearly erroneous.